Case: 21-50258     Document: 00515995956         Page: 1     Date Filed: 08/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 26, 2021
                                No. 21-50258
                            consolidated with                           Lyle W. Cayce
                                                                             Clerk
                                No. 21-50262
                              Summary Calendar



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Alfredo Gonzalez-Mares,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                   USDC Nos. 4:20-CR-424-1; 7:17-CR-236-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
        Jose Alfredo Gonzalez-Mares, pleaded guilty to illegal reentry into the
   United States after having been ordered removed, in violation of 8 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50258      Document: 00515995956         Page: 2    Date Filed: 08/26/2021




                                   No. 21-50258
                                 C/W No. 21-50262


   § 1326(a) and (b)(1), and admitted to violating the terms of his supervised
   release. Gonzalez-Mares was sentenced to 57 months of imprisonment for
   illegally entering the United States and received a consecutive 12-month
   sentence for violating the terms of his supervised release. He contends that
   the enhancement of his sentence pursuant to § 1326(b)(1), which imposed a
   mandatory maximum sentence of 10 years of imprisonment, is
   unconstitutional because it was based on fact that were not alleged in the
   indictment nor found by a jury beyond a reasonable doubt. He concedes that
   this argument is foreclosed by the Supreme Court’s decision in Almendarez-
   Torres v. United States, 523 U.S. 224 (1998), and merely seeks to preserve this
   claim for further review. The Government has filed a motion for summary
   affirmance, asserting that Gonzalez-Mares’s argument is foreclosed.
          The parties are correct that Gonzalez-Mares’s assertion is foreclosed
   by Almendarez-Torres. See United States v. Pervis, 937 F.3d 546, 553-54 (5th
   Cir. 2019), cert. denied, No. 19-7113, 2021 WL 2519078 (U.S. June 21, 2021).
   Accordingly, the Government’s motion for summary affirmance is
   GRANTED and the judgment of the district court is AFFIRMED.




                                         2